DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, and/or Claims
	Applicant’s response of 28 December 2020 is acknowledged. Claims 1 and 7-8 have been amended and the amendments made of record. Claim 59 is newly presented and entered into the record. Claims 4-6, 9-10, 17, 20-32, 36-39, 41-42, 46-48, 50, and 52-56 are canceled. Claims 14-16, 40, 43, 45, 51, and 57-58 are withdrawn. 
	Claims 1-3, 7-8, 11-16, 18-19, 33-35, 40, 43, 45, 49, 51, and 57-59 are pending.
	Claims 1-3, 7-8, 11-13, 18-19, 33-35, 49, and 59 are under consideration. 
Withdrawn Objections
	The objections to claims 7 and 8 previously of record have been addressed by the amendment of claims 7 and 8. The objections to claims 7 and 8 previously of record are hereby withdrawn. 
Maintained Rejections
	The rejections of claims 1-3, 7-8, 11-13, 18-19, 33-35 and 49 under 35 U.S.C. 103 are maintained in modified form. Modified grounds of rejection is necessitated by applicant’s amendment of claim 1. 
New Rejections
	Claims 19 and 49 are newly rejected under 35 USC 112(b). The new grounds of rejection was necessitated by applicant’s amendment of claim 1 to recite an antibody rather than an antagonist. 
	Claim 19 is newly rejected under 35 U.S.C. 112(d). The new grounds of rejection is necessitated by applicant’s amendment of claim 1 to recite an antibody rather than an antagonist. 
	Newly presented claim 59 is newly rejected under 35 U.S.C. 103.  


Claim Interpretation
	The term “a single antibody” in claim 1, line 4, is being interpreted as meaning “an antibody, without administration of any other antibody or antibodies”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 49 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The new grounds of rejection are necessitated by applicant’s amendment of claim 1, from which claims 19 and 49 depend, to recite an antibody rather than an antagonist.
Claim 19 recites the limitation “wherein the IL-6 antagonist is an anti-IL-6 antibody, or antigen-binding fragment or derivative thereof”. There is insufficient antecedent basis for this limitation (and particularly for “the IL-6 antagonist”) in the claim.


Claim Rejections - 35 USC § 112(d)
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is newly rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The new grounds of rejection is due to applicant’s amendment of claim 1, on which claim 19 depends, to recite an anti-IL-6 antibody rather than an IL-6 antagonist.
Claim 19 recites the limitation “wherein the IL-6 antagonist is an anti-IL-6 antibody, or antigen-binding fragment or derivative thereof”. However, claim 1 already recites wherein the therapeutic is an anti-IL-6 antibody, such that claim 19 does not further limit the subject matter of claim 1, on which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 19, remain rejected in modified form and 59 is newly rejected under 35 U.S.C. 103 as being unpatentable over Miyata in US Patent 6,083,501 (newly cited; hereafter Miyata). The modified grounds of rejection is due to applicant’s amendment of claim 1. The new grounds of rejection for claim 59 is due to claim 59 being newly added. 
Regarding claim 1, Miyata teaches a method for treating a disease caused by fibrinoid formation in the lung, comprising administering an inhibitor of interleukin 6 (Claim 1). Miyata further teaches wherein said inhibitor of interleukin 6 is an antibody which neutralizes interleukin 6 (Claim 2). Miyata further teaches wherein the disease caused by fibrinoid formation is pulmonary heart disease (cor pulmonale), and more particularly acute pulmonary heart (claim 3-4). Miyata further teaches that acute pulmonary heart is caused by pulmonary thromboembolism in which the right ventricle is prominently dilated, followed by right heart failure (Column 1, lines 24-28), such that it will be recognized that subjects with acute pulmonary heart are also patients with heart failure. Miyata further discloses an example of treating in which anti-IL-6 antibody is administered without any other antibodies (Column 7, lines 28-56). In this example, Miyata discloses that administration of anti-IL-6 obviated relative increases in right ventricular mass caused by IL-6 administration (Fig. 2, drawing sheet 2/2; described in specification Column 7, lines 53-57). This finding is relevant to Miyata’s discussion of right heart failure because Miyata discloses right ventricular hypertrophy is part of the pathogenesis of right heart failure in pulmonary heart (Column 1, lines 24-28). This antibody is a polyclonal antibody rather than a “single” antibody (Column 7, lines 38-39), such that Miyata does not disclose treatment wherein only a “single” antibody is administered. Miyata does not disclose treatment of a patient, which in the light of the instant specification means a human subject (instant specification, paragraph 79). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Miyata’s method of treating a patient with heart failure, by treating a human patient using a monoclonal antibody, in view of the following suggestions in Miyata. Miyata indicates that monoclonal 
Regarding claim 19, as described in the claim 1 rejection above, Miyata teaches wherein the IL-6 antagonist is an anti-IL-6 antibody.
Regarding claim 59, Miyata further teaches that other drugs may be administered with the therapeutic agents of Miyata, disclosing diuretics as an example (column 3, lines 49-51).

Claims 2-3 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Miyata as applied to claim 1 above, and further in view of Tsutamoto et al in JACC Vol. 31, No. 2, February 1998:391-8 (previously cited; hereafter Tsutamoto). The modified ground of rejection is due to applicant’s amendment of parent claim 1.
As described in the above claim 1 rejection, the method of claim 1, on which claim 2 depends, is obvious over Miyata. Miyata further teaches treatment wherein IL-6 is subcutaneously administered (Column 7, lines 42-46), which it will be appreciated would result in elevated IL-6 levels. Miyata does not teach particularly wherein the patient has elevated pre-treatment plasma IL-6 levels, or more particularly wherein the patient has a pre-treatment plasma IL-6 level of greater than 2 pg/ml. 
Tsutamoto teaches that IL-6 increases with severity of heart failure (title), with congestive heart failure being correlated with plasma IL-6 levels, with a normal subject range of 1.0 +/- 0.2 pg/ml in st Column, abstract subsection “Methods”). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating a patient with heart failure of modified Miyata, such that the patient undergoing treatment has elevated plasma IL-6 levels (as claimed in instant claim 2), and more particularly levels above 2 pg/ml (as claimed in instant claim 3), because of Tsutamoto’s teaching that elevated plasma IL-6 levels (2.6 pg/ml or 18.3 pg/ml in heart failure patients vs. 18.3 pg/mml in normal subjects) correlate with severity of heart failure, such that patients with elevated IL-6 levels, or particularly IL-6 levels over 2 pg/ml, would be recognized as in need of the heart failure treatment of Miyata. 
Claims 7 and 8 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Miyata as applied to claim 1 above, and further in view of Casu and Merella in Eur Cardiol. 2015 Jul; 10(1): 42-47 (previously cited; hereafter Casu), as evidenced by Hanberg et al in Circulation. Heart Failure, 31 Jul 2016, 9(8) (Cited on IDS of 30 July 2019; hereafter Hanberg). The modified ground of rejection is due to applicant’s amendment of parent claim 1.
As described above, the method of claim 1, on which claim 7 depends, is obvious over Miyata. Miyata further teaches that other drugs may be administered, such as diuretics (column 3, lines 49-51). Miyata does not teach wherein the other drug is particularly a loop diuretic, or wherein the patient has a diuretic efficiency of less than 500 mmol Na/doubling of loop diuretic dose (as claimed in claim 7) or wherein the patient has a diuretic efficiency of less than 200 mmol Na/doubling of loop diuretic dose (as claimed in claim 8). 
Casu teaches that use of diuretics is common in patients with heart failure, to relieve the congestive symptoms of heart failure (Abstract). Casu further teaches that diuretic resistance is a st Column, 1st paragraph of section “Diuretic Resistance”). Casu further teaches that loop diuretic therapy in particular is the usual way of managing congestion in heart failure patients (p. 42, 1st Column, 2nd Paragraph), and that loop diuretics are a mainstay of diuretic therapy due to their greater effectiveness (p. 43, 1st Column, bottom paragraph).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating heart failure of modified Miyata, by particularly treating with a loop diuretic because of their greater effectiveness as disclosed by Casu. The above references do not teach wherein the heart failure patients have a diuretic efficiency of less than 500 mmol Na/doubling of loop diuretic dose or less than 200 mmol Na/doubling of loop diuretic dose, but diuretic efficiencies in these ranges would have been inherent to a population of heart failure patients using loop diuretics based on the teaching of Hanberg. Hanberg et al disclose that for a population of 162 heart failure patients receiving loop diuretics (abstract), the diuretic efficiency is generally much below 500 or 200 mmol Na per doubling of diuretic dose (with a median value of 31.9 for the overall cohort, 41.2 for the cohort without hypochloremia, and 17.1 for the cohort with hypochloremia (Table 2, p. 5). Based on these values, diuretic efficiencies in these ranges are inherently present in the population of heart failure patients receiving loop diuretics, since the median heart failure patient undergoing this therapy, as reported by Hanberg, has diuretic efficiency much lower than the recited values. Regarding rejections based on inherency, MPEP § 2112 states:
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

MPEP § 2112(II) further states: 


Claim 11-13 and 49 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Miyata as applied to claim 1 above, and further in view of Palin et al in Neurobiology of Aging 30 (2009) 1677-1692 (previously cited, hereafter Palin) in further view of Casu, in further view of Ellison in Principles of Medical Biology, Volume 8B Molecular and Cellular Pharmacology, Pages 577-599 (JAI Press, 1997) (previously cited; hereafter Ellison). The modified ground of rejection is due to applicant’s amendment of parent claim 1.
Regarding claim 11, as discussed above, the method of claim 1, on which claim 11 depends, is obvious over Miyata. Miyata does not teach wherein the patient has diuretic resistant heart failure. 
Palin discloses that treatment with anti-IL-6 antibody can trigger a significant increase in diuresis (p. 1685, 2nd Column; p. 1687, Figure 6B).
Casu teaches that use of diuretics is common in patients with heart failure, to relieve the congestive symptoms of heart failure (Abstract). Casu further teaches that diuretic resistance is a common problem in heart failure patients (p. 44, 1st Column 1st Paragraph of section "Diuretic Resistance"). Casu further teaches that loop diuretic therapy in particular is the usual way of managing congestion in heart failure patients (p. 42, 1st Column, 2nd Paragraph).
Ellison discloses that when patients remain resistant to large doses of loop diuretics, combination diuretic therapy is frequently employed, and that the dramatic effectiveness of combining two different classes of diuretic drugs is now well known (p. 594, bottom paragraph).
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating heart failure of modified Miyata to have particularly treated wherein the heart failure is diuretic resistant, in view of Palin’s teaching that IL-6 can increase diuresis, which it 
Regarding claim 12, Casu further discloses that after overcoming the acute phase of heart failure, in selected subgroups it will be possible to make an attempt to withdraw diuretics (p. 44, 1st Column, paragraph above section “Diuretic Resistance”), such that Casu particularly discloses acute heart failure as a condition that would benefit from diuresis and thus the method of claim 11, which treats diuretic resistant heart failure patients. Additionally, Miyata teaches wherein the pulmonary heart disease treated is acute (Miyata claim 4). 
Regarding claim 13, Casu further discloses that patients with chronic heart failure can see a reduction in hospitalizations and mortality with diuretic administration, such that Casu particularly discloses chronic heart failure as a condition that would benefit from diuresis and thus the method of claim 11, which treats diuretic resistant heart failure patients. Additionally, Miyata teaches wherein the pulmonary heart disease treated is chronic (Miyata claim 4). 
Regarding claim 49, the instant specification describes diuretic resistance as low diuretic efficiency (paragraph 104), such that a decrease in diuretic resistance will be accompanied by an increase in diuretic efficiency. As described in the claim 11 rejection above, Miyata, Palin, Casu, and Ellison teach wherein the therapeutic result is overcoming diuretic resistance in treating diuretic-resistant heart failure patients, and Miyata further teaches wherein administration is at an effective amount for disease prevention or treatment (Miyata claim 1), as well as describes that doses of administration may be altered depending on the symptom, as well as teaching different treatment schedules (Column 4, lines 4-9). It would have been obvious to one of ordinary skill in the art before the 
Claim 18 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Miyata as applied to claim 1 above, and further in view of Palin, in further view of Valenti et al in Journal of Hepatology 2012 vol. 57 pp. 1319-1325 (previously cited; hereafter Valenti) and further in view of Demant et al in Clin Res Cardiol 96:900-903 (2007) (previously cited; hereafter Demant). The modified ground of rejection is due to applicant’s amendment of parent claim 1.
Regarding claim 18, as described above, claim 1, on which claim 18 depends, is obvious over Miyata. Miyata does not teach wherein the patient has at least one copy of the TMPRSS6 rs855791 major allele.
Valenti discloses that TMPRSS6 736A alleles are associated with hereditary hemochromatosis (p. 1322, Table 2) and that in contrast, the homozygous V/V minor allele protects from hereditary hemochromatosis (p. 1319, 1st Column, subsection “Results”). This 736A allele is referred to as the TMPRSS6 rs855791 major allele in the instant specification (Paragraph 63-64).
Demant discloses that hereditary hemochromatosis will in a significant percentage of patients lead to congestive heart failure due to iron deposition in the heart muscle (p. 900, 1st Column, 2nd Paragraph). Demant further discloses that diuretics were administered in a case of hereditary hemochromatosis (HH) (p. 901, 1st Column, bottom paragraph) that also included heart failure (p. 900, 2nd Column, 1st Paragraph of section "Case Report").
Palin discloses that treatment with anti-IL-6 antibody can trigger a significant increase in diuresis (p. 1685, 2nd Column; p. 1687, Figure 6B).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of modified Miyata, of treating a patient with heart failure using anti-IL-6 .  
Claims 33-35 remain rejected under 35 U.S.C. 103 as being unpatentable over Miyata as applied to claims 1 and 19 above, and further in view of Dean and Depis in USPGPUB 2012/0189621 (previously cited; hereafter Dean). The modified ground of rejection is due to applicant’s amendment of parent claim 1.
Regarding claims 33-35, the method of claim 19, on which claim 33 depends, as well as the method of claim 1, on which claim 19 depends, are obvious over Miyata, as discussed above. Miyata does not teach wherein the anti-IL-6 antibody or antigen-binding fragment or derivative comprises all six variable region CDRs of MEDI5117, wherein the antibody comprises the VH and VL of MEDI5117, or wherein the antibody is MEDI5117.
Dean discloses MEDI5117 as part of a list of IL-6 antibodies, describing it as an affinity-optimized human anti-IL-6 antibody with extended plasma half-life (Paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating heart failure of Miyata by specifically applying the antibody MEDI5117 as an anti-IL-6 antibody (as claimed in claim 35), in view of the advantageous extended half-life property disclosed by Dean. It will be appreciated that MEDI5117 will comprise the CDRs of MEDI5117 (as claimed in claim 33) as well as comprising the VH and VL of MEDI5117 (as in claim 34).
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 13, 18-19, and 33-35 are newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 59, 109, and 111 of copending Application No. 15/222,507 (reference application, hereafter ‘507). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The new grounds of rejection is necessitated by applicant’s amendment of claim 1.
Regarding instant claim 1, ‘507 claim 1 claims a method of treating anemia of chronic disease, comprising administering a therapeutically effective amount of an IL-6 antagonist, and further claims wherein the antagonist may be an anti-IL-6 antibody. ‘507 claim 59 further claims wherein the chronic disease is congestive heart failure, such that the claims of ‘507 teach treatment of a patient with heart failure comprising administering an IL-6 antibody. 
Regarding instant claim 2, ‘507 claim 4 further claims wherein the patient has elevated pre-treatment serum levels of IL-6. 
Regarding instant claim 13, as stated above, ‘507 claim 59 claims wherein the chronic disease is congestive heart failure, which since the disease is claimed as chronic, it will be appreciated is a chronic congestive heart failure. 
Regarding instant claim 18, ‘507 claim 1 further claims wherein the patient has been determined to have at least one copy of the TMPRSS6 r855791 major allele.
Regarding instant claim 19, as discussed above, ‘507 claim 1 further claims wherein the antagonist may be an anti-IL-6 antibody.
Regarding instant claim 33, ‘507 claim 109 further claims wherein the anti-IL-6 antibody or antigen-binding fragment thereof comprises all six variable region CDRs of MEDI5117.
Regarding instant claims 34-35, ‘507 claim 111 further claims wherein the anti-IL-6 antibody or antigen binding fragment thereof is MEDI5117, which it will be appreciated will also comprise the VH and VL of MEDI5117. 
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 59, 109, and 111 of copending Application No. 15/222,507 (reference application, hereafter ‘507), in further view of Tsutamoto.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The new grounds of rejection is necessitated by applicant’s amendment of parent claim 1.

	Regarding claim 3, the claims of ‘507 teach the method of claim 2, on which claim 3 depends, as described above. The claims of ‘507 do not teach wherein the patient has a pre-treatment plasma IL-6 level of greater than 2 pg/ml.
Tsutamoto teaches that IL-6 increases with severity of heart failure (title), with congestive heart failure being correlated with plasma IL-6 levels, with a normal subject range of 1.0 +/- 0.2 pg/ml in femoral artery measurements, 2.6 +/- 0.2 pg/ml in mild congestive heart failure, and 18.3 +/- 7.8 pg/ml in severe congestive heart failure (Table 2, p. 394). Tsutamoto elsewhere states that these levels of IL-6 are plasma levels (see Abstract, 1st Column, abstract subsection “Methods”). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating anemia in a patient with heart failure of the claims of ‘507, to treat particularly wherein the patient has plasma IL-6 levels above 2 pg/ml (as claimed in instant claim 3), because of Tsutamoto’s teaching that elevated plasma IL-6 levels (2.6 pg/ml or 18.3 pg/ml in heart failure patients vs. 18.3 pg/mml in normal subjects) correlate with severity of heart failure, such that patients with elevated IL-6 levels, or particularly IL-6 levels over 2 pg/ml, would be recognized as in need of the treatment of anemia in a patient with heart failure taught by the claims of ‘507.

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive. 
Applicant alleges that none of the cited references disclose or suggest the subject matter of amended claim 1, which recites a method of treating heart failure comprising administration of a single antibody wherein the antibody is an anti-IL-6 antibody. Applicant states Skurkovich is directed to treating renal disease with multiple antibodies, and therefore fails to teach or suggest treating heart disease with a single antibody.
Examiner responds that this argument is moot, because the new grounds of rejection necessitated by applicant’s amendment addresses the limitation of treating heart disease with a single antibody, and the present rejection does not rely upon Skurkovich.
Applicant states that Palin’s observations regarding treatment with IL-6 antibody are limited to administration and regulation in the brain and are not relevant to systemic and urine IL-6 levels as described in the instant specification. 
Examiner responds that the claims as currently written do not require limitations of systemic or urine levels, except for claims 2-3, reciting elevated pre-treatment plasma levels. Palin is not relied upon in the rejection of these claims in this rejection. 
Examiner further responds that IL-6 is capable of disrupting and bypassing the blood-brain barrier as indicated by Rothaug et al in Biochimica et Biophysica Acta 1863 (2016) 1219-1227 (hereafter Rothaug) (p. 1221, 2nd column, 2nd paragraph and p. 1221, Fig. 2), such that systemic inhibition of IL-6 would be expected to have effects on the brain. In the same area of IL-6 effects on blood-brain barrier function, Zhang et al in FASEB J. 2015 May;29(5):1739-53 (hereafter Zhang) disclose that IL-6 appeared to impair blood brain barrier (BBB) function after fetal ischemia (p. 1750, 1st Column, 2nd paragraph), while IL-6 mAb exerted protective effects on BBB function, and that systemic anti-IL-6 administration nd column, 2nd paragraph), indicating that in some cases anti-IL-6 antibody can also bypass the blood-brain barrier. 
Applicant further states that Palin does not disclose or suggest treating heart failure by administering a single antibody that is an anti-IL-6 antibody. 
Examiner responds that the limitation of treating heart failure by administering a single antibody is taught by a different reference in the modified grounds of rejection necessitated by the applicant’s amendment. 
Applicant further states that Ellison’s disclosure of the physiologic basis of diuretic drug action and synergism does not disclose or suggest treating heart failure by administering a single antibody that is an anti-IL-6 antibody and therefore does not remedy the alleged deficiencies of Skurkovich. Applicant further argues that Tsutamoto and Casu, do not disclose or suggest treating heart failure by administering a single antibody that is an anti-IL-6 antibody. Applicant further argues that Hanberg does not cure the alleged deficiencies of Skurkovich, Palin, and Ellison in view of Casu with respect to amended claim 1. Applicant further argues that Valenti and Demant do not disclose or suggest a method of treating heart failure comprising administration of a single antibody that is an anti-IL-6 antibody and therefore does not cure the alleged deficiencies of Skurkovich, Palin, and Ellison in view of Casu as discussed above. Applicant further argues that Dean does not cure the alleged deficiencies of Skurkovich, Palin, and Ellison in view of Casu.
Examiner responds that Skurkovich is no longer relied upon in this rejection. These alleged deficiencies are not present in the modified grounds of rejection necessitated by applicant’s amendment, in which these limitations are taught by a different reference as discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/S.T.H./Examiner, Art Unit 1647                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649